Case: 12-50736      Document: 00512707144         Page: 1    Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-50736
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAVIER HUMBERTO MALDONADO-CARMONA, also known as Javier
Humberto Carmona-Maldonado,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-242-3


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Javier Humberto Maldonado-Carmona appeals his 180-month, within-
guidelines sentence imposed following his guilty-plea convictions for
conspiracy to possess methamphetamine with intent to distribute and
possession with intent to distribute 500 grams or more of methamphetamine.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50736    Document: 00512707144     Page: 2    Date Filed: 07/22/2014


                                 No. 12-50736

He asserts that his sentence is substantively unreasonable and greater than
necessary to meet the goals of 18 U.S.C. § 3553(a).
      Maldonado-Carmona first contends that, although he failed to object to
the reasonableness of his sentence in the district court, the proper standard of
review is abuse of discretion, not plain error. He acknowledges that this
argument is foreclosed. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007). Accordingly, we review here for plain error.
      Maldonado-Carmona       next   contends    that     the    presumption    of
reasonableness of his within-guidelines sentence should not apply because the
drug-trafficking guideline is not based on empirical evidence.                 He
acknowledges that this argument is foreclosed as well. See United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      Finally, Maldonado-Carmona contends that his sentence does not
accurately reflect his personal history and circumstances, including his
education, work history, and lack of criminal history.          The district court
considered Maldonado-Carmona’s request for a lenient sentence and
ultimately determined that a sentence within the advisory guidelines range
was appropriate under the circumstances and the § 3553(a) factors.             His
arguments that the sentence imposed does not adequately take into account
his personal history and characteristics are insufficient to rebut the
presumption of reasonableness. See United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008); United States v. Rodriguez, 523 F.3d 519, 526 (5th
Cir. 2008).   Therefore, Maldonado-Carmona has failed to show that his
sentence is substantively unreasonable, and there is no reversible plain error.
      AFFIRMED.




                                       2